EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT, dated as of March 27, 2006 (this “Agreement”), is
entered into by and among Wave Wireless Corporation, a Delaware corporation (the
“Company”), and SDS Capital Group Spc, Ltd. (“SDS”) with reference to the
following facts:

A. SDS presently is the holder of a Promissory Note in the principal amount of
$4,153,649.72, dated October 1, 2005 (the “Note”). As of the date hereof, the
principal amount and accrued interest due under the terms of the Note is
$3,707,132.38.

B. SDS agrees to convert $1,230,475 of principal and accrued interest due to SDS
by the Company on the date hereof (the “Payoff Amount”), into (i) a number of
shares of the Company’s Series J Convertible Preferred Stock with an aggregate
face value equal to $1,952,387 (the “Series J Shares”) and (ii) warrants to
purchase a total of 7,809,548 shares of Common Stock at an exercise price of
$0.12 per share (the “Exchange Warrants”). The Series J Shares will be
convertible into a number of shares of Common Stock equal to the aggregate face
value of the Series J Shares divided by a conversion price of $0.075 per share,
or 26,031,827 shares of Common Stock.

C. SDS desires to accept the Series J Shares and the Exchange Warrants in
exchange for the reduction in principal and accrued interest due under the terms
of the Note, in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree hereby as
follows:

1. Conversion

1.1 Conversion of Amounts Due Under Note. The Company agrees to issue to SDS,
and SDS agree to accept, the Series J Shares and the Exchange Warrants, in full
consideration for the payment of the Payoff Amount. The Company acknowledges and
agrees that all rights, including registration rights, conferred upon any
additional purchasers of Series J Preferred Stock shall be conferred upon SDS,
provided, however, that SDS shall not convert more than 50% of the Series J
Shares or exercise any of the Exchange Warrants issued in connection with this
Agreement until such time as the Company has sufficient shares of authorized
Common Stock available upon such conversion or exercise, as the case may be.

2. Delivery of Securities. Within ten (10) days after the date hereof, (a) SDS
shall surrender to the Company the original Note, and (b) the Company shall
deliver to SDS (i) one or more certificates evidencing the Series J Shares and
the Exchange Warrants issued in the name of SDS; and (ii) a new promissory note
(“New Note”) with the same terms and conditions set forth in the Note, except
that such New Note shall reflect the reduction of the Payoff Amount, and the
principal and accrued interest due under the terms of the New Note shall (y) be
due and payable in eight quarterly installments beginning September 30, 2006;
and (z) accrue interest at the rate of ten percent (10%).

3. Representations and Warranties

3.1 Representations and Warranties of the Company. The Company represents and
warrants to SDS as follows:

(a) Organization; Power. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware. The
Company has all requisite corporate power and authority to execute, deliver and
carry out the terms of this Agreement. The execution and delivery by the Company
of this Agreement, the performance of the Company’s obligations hereunder and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company.

(b) Binding Effect. This Agreement has been duly executed and delivered by the
Company and is the legally valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

(c) Validity of Shares. The Series J Shares, when issued in accordance with the
terms of this Agreement, will be duly authorized by all necessary corporate
action, validly issued, fully paid and non-assessable. The shares of Common
Stock issuable upon conversion of the Series J Shares and upon exercise of the
Exchange Warrants, when issued in accordance with the terms of the Series J
Shares and the Exchange Warrants, will be duly authorized by all necessary
corporate action, validly issued, fully paid and non-assessable.

3.2 Representations and Warranties of SDS. SDS represents and warrants to the
Company as follows:

(a) Purchase for Own Account, Etc. SDS is acquiring the Series J Shares, the
Exchange Warrants and the shares of Common Stock issuable upon conversion or
exercise thereof (collectively, the “Securities”) for its own account for
investment purposes only and not with a view towards the public sale or
distribution thereof.

(b) Accredited Investor Status. SDS is an “accredited investor,” as that term is
defined in Rule 501(a) of Regulation D.

(c) Transfer or Resale. SDS understands that (i) the Securities are considered
“restricted securities,” as that term is defined in Rule 144 promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), the sale or
resale of the Securities has not been registered under the Securities Act or any
state securities laws, and the Securities may not be transferred unless (A) the
transfer is made pursuant to and as set forth in an effective registration
statement under the Securities Act covering the Securities, (B) SDS shall have
delivered to the Company an opinion of counsel, in form and substance reasonably
satisfactory to the Company, to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, or (C) sold under and in compliance with Rule 144; and
(ii) neither the Company nor any other person is under any obligation to
register such Securities under the Securities Act or any state securities laws.

(d) Legends. SDS understands that the certificates evidencing the Securities may
bear a restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER APPLICABLE SECURITIES
LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

4. Miscellaneous

4.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in the State of Delaware.

4.2 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

4.3 Entire Agreement. This Agreement contains the entire understanding of SDS,
the Company, their affiliates and persons acting on their behalf with respect to
the matters covered herein and, except as specifically set forth herein, neither
the Company nor SDS makes any representation, warranty, covenant or undertaking
with respect to any such matters.

4.4 Successors and Assigns. No party to this agreement may assign this Agreement
or any of its rights or obligations hereunder without the prior written consent
of the other parties hereto. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

4.5 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

WAVE WIRELESS CORPORATION, a Delaware corporation

By: /s/ Daniel W. Rumsey
Name: Daniel W. Rumsey
Title: Acting CEO


SDS CAPITAL GROUP SPC, LTD.

By: /s/ Steve Derby
Name: Steve Derby
Title: Managing Member


